No. 12630

        I N THE SUPREME COURT O T E STATE O M N A A
                               F H         F OTN

                                       1974



T O A SNYDER,
 HMS

                           P e t i t i o n e r and A p p e l l a n t ,



JAMES McKINLEY, HOWARD H M E and
                               A MR
ED SPANKUTH, a s Commissioners of
R a v a l l i County, Montana,

                          Respondents and Respondents.



Apneal from: D i s t r i c t Court of t h e Fourth J u d i c i a l D i s t r i c t ,
             Honorable Edward Dussault, Judge p r e s i d i n g .

Counsel of Record:

     For Appellant :

            Tipp and Hoven, Missoula, Montana
            Vernon Hoven argued, Missoula, Montana

     F o r Respondents :

            Murray and H o l t , Missoula, Montana
            Douglas G. Harkin argued, Hamilton, Montana



                                              Submitted:          February 27, 1974

                                                 Decided :MAY            6 1914
M r . J u s t i c e Wesley C a s t l e s d e l i v e r e d t h e Opinion of t h e Court.


          This i s an appeal by p e t i t i o n e r from an o r d e r of t h e

d i s t r i c t c o u r t of t h e f o u r t h j u d i c i a l d i s t r i c t of t h e S t a t e

of Montana, i n and f o r t h e County of R a v a l l i , dismissing a

peremptory w r i t of mandate which ordered t h e Board of County

Commissioners t o hold an e l e c t i o n .                 The described a r e a was

owned by a non-resident Utah corporation.                              There w e r e no i n d i -

v i d u a l f r e e h o l d e r s i n t h e e n t i r e a r e a , even though a s appears

h e r e i n a f t e r t h e r e were r e s i d e n t s and e l e c t o r s .

         The matter w a s o r i g i n a l l y presented t o t h e d i s t r i c t c o u r t

on an agreed statement of f a c t s which noted, among o t h e r t h i n g s ,

t h a t 51 q u a l i f i e d e l e c t o r s and r e s i d e n t s of Pinedale community

signed a p e t i t i o n , d i r e c t e d t o t h e county commissioners, respond-

e n t s , and h e r e i n a f t e r r e f e r r e d t o a s t h e Board, r e q u e s t i n g them

t o hold an e l e c t i o n f o r t h e purpose of i n c o r p o r a t i n g a c i t y

o r town.       The p e t i t i o n w a s submitted t o t h e Board on May 23,

1972.      Three months l a t e r on September 1, 1972, t h e Board

denied t h e p e t i t i o n .      O September 8, 1972, p e t i t i o n e r and
                                     n

a p p e l l a n t , Tom Snyder, f i l e d an a p p l i c a t i o n f o r a w r i t of

mandate t o compel t h e Board t o c a l l an e l e c t i o n pursuant t o

s e c t i o n 11-203, R.C.M.          1947, and t h e r e a f t e r t h e Court i s s u e d

an a l t e r n a t i v e w r i t f o r t h e Board t o show cause why a permanent

w r i t should n o t i s s u e ; by s t i p u l a t i o n of counsel t h e matter w a s

continued u n t i l t h e above mentioned agreed statement of f a c t s

was f i l e d a t which t i m e t h e t r i a l judge Emmet Glore took t h e

matter under advisement and gave counsel t i m e t o submit b r i e f s .
O December 29, 1972, Judge Glore issued an order granting the
 n

w r i t of mandate but s a i d order was n o t f i l e d i n the o f f i c e of

the c l e r k of court of Ravalli County u n t i l January 4, 1973,

some four days a f t e r Judge Glore l o s t j u r i s d i c t i o n due t o h i s

retirement on December 31, 1972.

         After studying several decisions of t h i s Court, counsel

f o r both s i d e s agreed t h a t Judge Glore' s order was void, and

Judge Dussault, who succeeded Judge Glore, assumed j u r i s d i c t i o n .

On February 13, 1973, Judge Dussault, having had the cause

submitted to him, ordered an e l e c t i o n , but t h i s order was

stayed on April 6 , when s p e c i a l counsel requested time t o submit

briefs.      O April 13, 1974, Judge Dussault s e t aside h i s order
              n

of February 13 and d i r e c t e d t h a t c e r t a i n things be done p r i o r

to h i s hearing the matter again, one of which would have allowed

p e t i t i o n e r t o submit a new p e t i t i o n t o respondent Board.       The

p e t i t i o n e r refused t o submit a new p e t i t i o n so the respondent

Board, following Judge Dussault' s order, provided a new census

which required more information than the previous census, and

the i n h a b i t a n t s of the a r e a refused t o answer a l l but four of

s a i d questions a l l e g i n g t h a t t h i s was an i n t e r f erence with t h e i r

personal l i b e r t i e s .

         In the meantime, and unknown t o any of counsel, the d i s -

t r i c t judge, o r the p a r t i e s , the Legislature had passed c e r t a i n

amendments t o section 11-203, R.C.M.              1947.     These amendments,

i n t e r e s t i n g l y , were contained i n two separate a c t s , Chapter 86,

Laws of 1973 and Chapter 515, Laws of 1973.                    Neither amendatory

enactment mentioned o r incorporated the changes made by the
other   .    The amendatory enactments d i d n o t con£ l i c t          .   Chapter

515 w a s made e f f e c t i v e on passage and approval.               It w a s signed

by t h e Governor on A p r i l 4, 1973.            Thus, as Judge Dussault

assumed j u r i s d i c t i o n he w a s t o t a l l y unaware of t h e new pro-

visions.        He d i d n o t become aware of them u n t i l August 20,

1973.       More w i l l be s a i d about t h e s e enactments h e r e i n a f t e r .

         On June 21, 1973, a f t e r hearing arguments on c e r t a i n

motions t h e c o u r t d i r e c t e d respondent Board t o hold an e l e c t i o n

pursuant t o s e c t i o n 11-204, R.C.M.          1947.     A w r i t of mandate

w a s served on t h e Board on J u l y 13, 1973, with t h e r e t u r n

being dated J u l y 17, 1973.            Some eleven days l a t e r on J u l y

26, 1973, t h e Board f i l e d motions f o r (1) extension of time

t o f i l e n o t i c e of appeal, (2) r e q u e s t t o reopen hearings f o r

a d d i t i o n a l testimony, (3) and f o r permission t o p r e s e n t addi-

t i o n a l testimony.       The c o u r t granted t h e ~ o a r d ' s e q u e s t t o
                                                                      r

extend t i m e f o r n o t i c e of appeal on August 10, 1973, which

was followed by p e t i t i o n e r ' s motion t o quash t h e o r d e r extend-

i n g time, dated August 17, 1973,                On August 24, 1973, t h e c o u r t

denied p e t i t i o n e r ' s motion t o quash and t h e ~ o a r d ' smotion t o

h e a r a d d i t i o n a l evidence.   Then on September 12, 1973, t h e

Board f i l e d a motion t o dismiss t h e w r i t of mandate and t h e

c o u r t on September 18, 1973, r u l e d t h a t t h e o r d e r of J u l y 13,

1973, d i r e c t i n g t h a t an e l e c t i o n be held, w a s dismissed and

t h i s appeal r e s u l t s .

        Counsel f o r t h e p e t i t i o n e r , reviewing t h e h i s t o r y of t h e

l i t i g a t i o n , r e f e r s t o i t a s e i t h e r a comedy of e r r o r s o r viewed
i n the eyes of the appellant, a tragedy of e r r o r s f o r on t h r e e

separate occasions the question involved was determined by

the court only t o be s e t aside.

        The respondent Board argues t h a t i t took timely a c t i o n

a f t e r t h e w r i t issued on June 21, 1973, when i t learned, unbe-

known t o a l l p a r t i e s i n the action and the judge, t h a t the Legis-

l a t u r e had amended section 11-203, R.C.M.            1947, by two acts--

Chapter 86, Laws of 1973, which provided t h a t no area could be

incorporated within t h r e e miles of a presently incorporated

area; and Chapter 515, Laws of 1973, s t a t i n g t h e p e t i t i o n f o r

incorporation now requires the signatures of 213 of the quali-

f i e d e l e c t o r s against 50 e l e c t o r s under the o l d Act, a canvas

from house t o house must be conducted a s compared to no speci-

f i e d type of canvas under t h e o l d Act; t h a t there must be 150

e l e c t o r s i n each of the several wards where no number was

required under the o l d law.          A l l of these changes were made

with an e f f e c t i v e d a t e of April 4, 1973, on one Act and July 1,

1973, on the other.

        From the foregoing, i t i s seen t h a t Judge Dussault had

c l e a r l y been unaware of the changes i n the law and j u s t a s

c l e a r l y had been i n c o r r e c t i n ordering an e l e c t i o n on a moot

petition,     This, aside from any previous determinations.

       The Commissioners moved t o dismiss t h e peremptory w r i t

of mandate under Rule 60 (b) ( 6 ) , M.R.Civ,P.            which provides i n

p a r t t h a t : "On motion   ***    the court may r e l i e v e a p a r t y   ***
from a f i n a l judgment, order, o r proceeding f o r the following

reasons:    ***     (6) any o t h e r reason j u s t i f y i n g r e l i e f from
the operation of the judgment.              * * *"
         Several i s s u e s a r e s e t f o r t h f o r our consideration:

         (1) Did the court e r r i n granting an extension of time

t o the defendants i n which t o appeal i t s order of August 10,

1973, and denying respondent ~ o a r d ' smotion t o quash t h e order

granting such extension by i t s order of August 24, 1973?

         (2) Did the lower c o u r t e r r i n making i t s order of

September 18, 1973, suspending the order d i r e c t i n g defendants

to c a l l a s p e c i a l e l e c t i o n a s provided f o r i n i t s order of

June 21, 1973?

         (3) Did the c o u r t e r r i n dismissing t h e w r i t of mandate

heretofore issued a s s e t f o r t h i n i t s order of September 28,

1973?

         The foregoing i s s u e s a l l involve technical time l i m i t s

and do n o t embrace a consideration of t h e correctness of t h e

f i n a l decision of the d i s t r i c t court.        I n view of the new

law i n e f f e c t a t the time, t o hold an e l e c t i o n a t t h a t time

under a p e t i t i o n c l e a r l y n o t v a l i d would be an i d l e a c t   --
n o t t o say expensive.         The law does n o t r e q u i r e i d l e a c t s .

         Rule 60(b) (6) M.R.Civ.P.,            a s p a r t i a l l y quoted above

provides f o r s e t t i n g a s i d e a judgment o r order within a reason-

able time.       Certainly under t h e f a c t s here, within time allowed

f o r an appeal, the time was reasonable.                 The Comissioners moved

to dismiss the peremptory w r i t of mandate promptly a f t e r being

advised of t h e amendments t o the c o n t r o l l i n g s t a t u t e s .

        The appellant here r e l i e s on Federal Land Bk. v. G a l l a t i n

Co   ., 84 Mont.    98, 274 P. 288, f o r the proposition t h a t the Court
w i l l n o t g r a n t r e l i e f f o r mistakes of l a w .   That c a s e was i n

1929, long b e f o r e t h e adoption of Rule 60 (b) ( 6 ) and i s d i s t i n -

guishable i n o t h e r ways.         It does n o t apply here.

        W e have reviewed t h e i s s u e s presented and f i n d no m e r i t .

Any e l e c t i o n h e l d f o r purposes of incorporation must comply

with t h e l a w and t o o r d e r an e l e c t i o n now under t h e o l d p e t i t i o n

would be meaningless.            Accordingly, t h e o r d e r appealed from i s

affirmed and each p a r t y w i l l bear t h e i r own c o s t s .



                                                          Justice

WE CONCUR:

                                             -   .
                                                 .

        Chief J u s t i c e